  Case:Case
        17-30864    Document: 00515662128
            3:16-cv-00742-BAJ-RLB   DocumentPage: 1 Date Filed:
                                             95 12/08/20 Page 12/04/2020
                                                                1 of 4




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                TEL. 504-310-7700
CLERK                                                     600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                         NEW ORLEANS, LA 70130

                           December 04, 2020


Mr. Michael L. McConnell
Middle District of Louisiana, Baton Rouge
United States District Court
777 Florida Street
Room 139
Baton Rouge, LA 70801

      No. 17-30864    John Doe v. DeRay Mckesson, et al
                      USDC No. 3:16-CV-742


Dear Mr. McConnell,
Enclosed is a copy of the Supreme Court order granting certiorari.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk



                                 By: _________________________
                                 Stacy M. Carpenter, Deputy Clerk
Case:Case
      17-30864    Document: 00515662122
          3:16-cv-00742-BAJ-RLB   DocumentPage: 1 Date Filed:
                                           95 12/08/20 Page 12/04/2020
                                                              2 of 4
Case:Case
      17-30864    Document: 00515662122
          3:16-cv-00742-BAJ-RLB   DocumentPage: 2 Date Filed:
                                           95 12/08/20 Page 12/04/2020
                                                              3 of 4
Case:Case
      17-30864    Document: 00515662122
          3:16-cv-00742-BAJ-RLB   DocumentPage: 3 Date Filed:
                                           95 12/08/20 Page 12/04/2020
                                                              4 of 4
